Ferguson, Judge
(dissenting):
I dissent.
I believe that the dissenting member of the Court of Military Review struck the proper note in this case when he wrote:
“. . . While the stipulated chronology1 describes what occurred, the chronology does not explain why it occurred when it did. What, for example, is the explanation for the delay between 13 November and 3 December 1969. There may have been valid reasons for this and other periods of delay. In my opinion, the trial judge had insufficient basis to deny the accused’s motion at the trial. Based on the contents of the record before us, I would dismiss the charge.”
The question of lack of speedy trial has occupied the attention of this *436Court on all too many occasions. See generally cases cited in Tedrow, Digest, Annotated and Digested Opinions, U. S. Court of Military Appeals, Military Due Process, Speedy Trial, pages 669-672. In most instances, the issue could have been avoided by the simple expedient of compliance by the Government, with the specific requirements of Articles 10 and 33, Uniform Code of Military Justice, 10 USC §§ 810 and 833. Failure to do so has often necessitated our invoking the extraordinary remedy of reversal of conviction and dismissal of the charges, as that is the only available solution for this error. See discussion in United States v Parish, 17 USCMA 411, 38 CMR 209 (1968), and citations of authority therein.
In this case the accused was apprehended by civilian authorities in Brooklyn, New York, on August 28, 1969, and released to military authorities on September 6th. He was not returned to Camp Pendleton until October 23d. Trial was held at Camp Pendleton on January 22, 1970 — one hundred and forty-seven days after his arrest. The chronology of activity reflects what occurred but not why it occurred.
The accused was charged with one specification of desertion, terminated by apprehension, but was found guilty only of being absent without leave, after trial by military judge alone. The Government’s only evidence in the case was the introduction of an extract copy of a portion of the accused’s service record book (Prosecution Exhibit 1), which reflected the absence and the apprehension. Defense counsel stipulated as to its authenticity and had no objection to its admission. Under these circumstances, what reasonable explanation could there be for the Government’s failure to try this simple offense until one hundred and forty-seven days after the accused was placed in confinement?
In the instant case, prima facie inordinate delays are evident from the chronology, as my brothers concede. The Government’s failure to render an explanation for these delays has resulted not in a record which reflects “[bjrief periods of inactivity” (United States v Tibbs, 15 USCMA 350, 353, 35 CMR 322 (1965)), but in a record which reflects constant unexplained delays in disposing of criminal charges. The burden is on the Government to establish reasonable diligence in bringing a case to trial. United States v Brown, 10 USCMA 498, 28 CMR 64 (1959). In United States v Keaton, 18 USCMA 500, 40 CMR 212 (1969), this Court unanimously reversed that accused’s conviction for absence without leave, despite his plea of guilty, when it appeared that the Government failed for almost three months to take any action to obtain custody of the accused who was being held in a Florida jail as a military absentee. In doing so, we rejected the Government’s explanation that its failure to act was based on the belief that since the accused was then under bail on charges brought by the State of Florida, there was no obligation to inquire whether he could be returned to his unit at Fort Gordon, Georgia, for trial, prior to the disposition of the State charges. In United States v Parish, supra, the delay in bringing the case to trial was allegedly due to the inexperience of the officers involved. As we said in Parish, at page 417:
“As to the inexperience of the officers involved, we do not believe this is a legally or factually sufficient explanation. Whether they thought they were doing their job is irrelevant. The plain fact of the matter is that the delay occurred.”
Since no valid reasons for the delays in this case were advanced by the Government at trial, the Government’s burden of justifying the delays was not met, and, in my opinion, the trial judge erred in denying the motion of defense counsel to dismiss the charges for lack of speedy trial. United States v Brown, United States v Parish, United States v Keaton, all supra.
I would reverse the accused’s conviction and order the charges dismissed.
*437APPENDIX
“STIPULATION CONCERNING CHRONOLOGY AND RELATED MOTIONS
CASE OF:
UNITED STATES v. MARIN
1. It is hereby stipulated and agreed by and between the prosecution and the defense, with the express consent of the accused, Private Roberto MARIN, 229 27 66, U. S. Marine Corps, that the following chronology is an accurate representation of the principal procedural steps involved in bringing this case to trial. The following chronology is not intended to be an exhaustive detailing of all processing events, concurrent case load or other relevant factors, but is intended merely to present the highlights of pretrial procedure.
28 Aug 69 Accused apprehended by civilian authorities, Brooklyn, New York
28 Aug 69-6 Sep 69 Accused confined Riker Island Jail, Brooklyn, New York
6 Sep 69-18 Sep 69 Accused confined Brooklyn Naval Brig, Brooklyn Naval Yard, New York
18 Sep 69-15 Oct 69 Accused confined Base Brig, Quantico, Virginia
15 Oct 69-23 Oct 69 Accused confined NTC Great Lakes, Illinois
23 Oct 69-present Accused confined Base Brig, MCB Camp Pendleton, California
/s/ Robert Marin ACCUSED
22 January 1970 DATE
/s/ Douglas C. Harkin DEFENSE COUNSEL
22 January 1970 DATE
/s/ M. E. Conway Jr. TRIAL COUNSEL
1-22-70 DATE
6 Sep 69 Accused informed of suspected offenses when confined
14 Nov 69 Formal charges preferred and accused informed of charges against him
13 Nov 69 Article 33 report and request for counsel forwarded to OSJA
3 Dec 69 Article 33 report and request for counsel received at OSJA
5 Dec 69 Counsel informally designated
5 Dec 69 Counsel letter prepared
19 Dec 69 Accused submitted waiver of Article 32 investigation
19 Dec 69 Report of waiver submitted to parent organization
19 Dec 69 Unit submitted request for extended confinement; CG approved
31 Dec 69 CO, Student Company, Schools Battalion, forwarded recommendation for trial by GCM
5 Jan 70 Recommendation for trial by GCM received at OSJA
9 Jan 70 SJA advice letter prepared
12 Jan 70 CG referred case for trial by GCM
22 Jan 70 Trial date
,/s/ Robert Marin ACCUSED
22 January 1970 DATE
/s/ Douglas C. Harkin DEFENSE COUNSEL
22 January 1970
/s/ M. E. Conway Jr. TRIAL COUNSEL
1-22-70 DATE
App Exh 2.”

 See Appendix.